Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2008

Miller v. Horn
Precedential or Non-Precedential: Non-Precedential

Docket No. 00-9011




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Miller v. Horn" (2008). 2008 Decisions. Paper 74.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/74


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 00-9011


                             JOSEPH DANIEL MILLER,
                                            Appellant

                                           v.

      MARTIN HORN, Commissioner, Pennsylvania Department of Corrections;
           CONNER BLAINE, JR., Superintendent of the State Correctional
       Institution, Greene County; JOSEPH MAZURKIEWICZ, Superintendent
                    of the State Correctional Institution at Rockview;
          ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA


            APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                          (D.C. Civil No. 00-cv-00789)
                  District Judge: The Honorable Yvette Kane


                             Argued: December 11, 2008


                 Before: BARRY, SMITH, and ROTH, Circuit Judges

                         (Opinion Filed: December 19, 2008)




Maria K. Pulzetti, Esq. (Argued)
Defender Association of Philadelphia
Federal Capital Habeas Corpus Unit
The Curtis Center, Suite 545 West
Independence Square West
Philadelphia, PA 19106-0000
Counsel for Appellant


Francis T. Chardo, Esq.. (Argued)
Office of District Attorney
Front & Market Streets
Dauphin County Courthouse
Harrisburg, PA 17101-0000

Counsel for Appellee




                                        OPINION




BARRY, Circuit Judge

       Joseph Daniel Miller was convicted on March 24, 1993 of the 1987 kidnapping

and first-degree murder of Selena Franklin and the 1989 first-degree murder of Stephanie

McDuffey. His case has been before the Pennsylvania state courts, the United States

District Court, and this Court ever since. We need not reprise those long and torturous

proceedings and the multitude of issues raised therein because they are well known to the

parties and to the courts which have considered them over these many years.

       It is not disputed that only one claim remains: whether, because of Miller’s mental

retardation, organic brain damage, and distress at the time, his Miranda waivers were

involuntary and unknowing, and whether counsel’s failure to offer evidence at the

suppression hearing of Miller’s alleged inability to validly waive his Miranda rights


                                             2
because of his mental condition was constitutionally ineffective. Neither is the applicable

law disputed: federal habeas relief is precluded as to any claim adjudicated on the merits

in State court proceedings, as was the claim here, unless the adjudication

       (1)    resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law, as
              determined by the Supreme Court of the United States; or

       (2)    resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented in the
              State court proceeding.

28 U.S.C. § 2254(d).

       The District Court concluded, as to the validity of the Miranda waivers, that the

Pennsylvania Supreme Court’s decision was not contrary to nor involved an unreasonable

application of clearly established law as determined by the Supreme Court of the United

States, nor was its decision based on an unreasonable determination of the facts. The

District Court also concluded, as to ineffective assistance of counsel, that the PCRA

Court’s application of the law – most particularly Strickland v. Washington, 466 U.S. 668

(1984) – to the facts was not unreasonable.

       We have reviewed the extensive record in this case, have carefully considered that

part of the case that remains for our consideration, and have heard oral argument. Suffice

it to say that the conclusion of the District Court was eminently correct, and will be

affirmed.




                                              3